
	
		II
		111th CONGRESS
		1st Session
		S. 1930
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 26, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to enhance the administration of, and reduce fraud related to, the first-time
		  homebuyer tax credit, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homebuyer Tax Credit Oversight and
			 Accountability Act of 2009.
		2.Provisions to enhance the administration of
			 the first-time homebuyer tax credit
			(a)Age limitation
				(1)In generalSubsection (b) of section 36 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(3)Age
				limitationNo credit shall be
				allowed under subsection (a) with respect to the purchase of any residence
				unless the taxpayer has attained age 18 as of the date of such purchase. In the
				case of any taxpayer who is married (within the meaning of section 7703), the
				taxpayer shall be treated as meeting the age requirement of the preceding
				sentence if the taxpayer or the taxpayer’s spouse meets such age
				requirement.
						.
				(2)Conforming amendmentSubsection (g) of section 36 of such Code
			 is amended by striking subsections (c) and (f)(4)(D) and
			 inserting subsection (b)(3), (c), and (f)(4)(D).
				(b)Documentation requirementSubsection (d) of section 36 of the
			 Internal Revenue Code of 1986 is amended by striking or at the
			 end of paragraph (1), by striking the period at the end of paragraph (2) and
			 inserting a comma, and by adding at the end the following new
			 paragraphs:
				
					(3)the taxpayer fails to attach to the return
				of tax for such taxable year a properly executed copy of the settlement
				statement used to complete such purchase, or
					(4)the taxpayer fails to attach to the return
				of tax for such taxable year a certified statement of the taxpayer's
				eligibility for the tax credit issued by the real estate reporting person (as
				defined in section 6045(e)(2)) with respect to such
				purchase.
					.
			(c)Restriction on married individual acquiring
			 residence from family of spouseClause (i) of section 36(c)(3)(A) of the
			 Internal Revenue Code of 1986 is amended by inserting (or, if married,
			 such individual’s spouse) after person acquiring such
			 property.
			(d)Certain errors with respect to the
			 first-Time homebuyer tax credit treated as mathematical or clerical
			 errorsParagraph (2) of
			 section 6213(g) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (M), by striking the period at
			 the end of subparagraph (N) and inserting , and, and by
			 inserting after subparagraph (N) the following new subparagraph:
				
					(O)an entry on a return claiming the credit
				under section 36 if—
						(i)the Secretary obtains information from the
				person issuing the TIN of the taxpayer that indicates that the taxpayer does
				not meet the age requirement of section 36(b)(3),
						(ii)information provided to the Secretary by
				the taxpayer on an income tax return for at least one of the 2 preceding
				taxable years is inconsistent with eligibility for such credit, or
						(iii)the taxpayer fails to attach to the return
				the form described in paragraph (3) or (4) of section
				36(d).
						.
			(e)Effective date
				(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to purchases after
			 the date of the enactment of this Act.
				(2)Documentation requirementThe amendments made by subsection (b) shall
			 apply to returns for taxable years ending after the date of the enactment of
			 this Act.
				(3)Treatment as mathematical and clerical
			 errorsThe amendments made by
			 subsection (d) shall apply to returns for taxable years ending on or after
			 April 9, 2008.
				(f)Investigation and prosecution;
			 reportThe Commissioner of
			 Internal Revenue shall take such steps as are necessary to investigate and
			 prosecute instances of fraud related to the first-time homebuyer tax credit
			 under section 36 of the Internal Revenue Code of 1986. The Commissioner of
			 Internal Revenue shall provide reports to Congress on the status of the
			 investigatory and prosecutorial actions not later than 90 days after the date
			 of the enactment of this Act, and quarterly thereafter.
			3.Certain tax return preparers required to
			 file returns electronically
			(a)In generalSubsection (e) of section 6011 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(3)Special rule for tax return
				preparers
						(A)In generalThe Secretary shall require than any
				individual income tax return prepared by a tax return preparer be filed on
				magnetic media if—
							(i)such return is filed by such tax return
				preparer, and
							(ii)such tax return preparer is a specified tax
				return preparer for the calendar year during which such return is filed.
							(B)Specified tax return preparerFor purposes of this paragraph, the term
				specified tax return preparer means, with respect to any
				calendar year, any tax return preparer unless such preparer reasonably expects
				to file 100 or fewer individual income tax returns during such calendar
				year.
						(C)Individual income tax returnFor purposes of this paragraph, the term
				individual income tax return means any return of the tax imposed
				by subtitle A on individuals, estates, or
				trusts.
						.
			(b)Conforming amendmentParagraph (1) of section 6011(e) of the
			 Internal Revenue Code of 1986 is amended by striking The Secretary may
			 not and inserting Except as provided in paragraph (3), the
			 Secretary may not.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to returns filed after December 31, 2010.
			
